Citation Nr: 0919563	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated at 50 
percent disabling. 

3.  Entitlement to an effective date prior to May 12, 2006 
for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife, Appellant's Son


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida that denied the benefits 
sought on appeal.  The Veteran, who had active service from 
August 1966 to November 1969, appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review.  

The Board acknowledges that the Veteran filed a claim for 
service connection for hypertension in November 1972.  The 
claim was apparently disallowed in February 1973 because the 
Veteran failed to appear for a VA examination.  However, the 
Board notes that the record does not reflect that the Veteran 
was informed of the disallowance.  Therefore, the Board will 
address the issue of entitlement to service connection for 
hypertension without regard to any prior disallowance. 

The issue of entitlement to service connection for 
hypertension is being addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The Veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood.  

2.  On May 12, 2006, more than one year following separation 
from service, the Veteran first filed a claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for PTSD in 
excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-4.130; Diagnostic Code 9411 (2008).

2.  The requirements for an effective date prior to May 12, 
2006 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June 2006 and May 2007.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

Evaluation of PTSD

The present appeal involves the Veteran's claim that the 
severity of his PTSD warrants a higher initial disability 
rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411 as 50 percent 
disabling.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this Diagnostic Code, a 50 percent disability rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher 70 percent disability rating is warranted 
when there is occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

Lastly, a 100 percent disability rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4,125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).   GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

The evidence for consideration includes VA treatment records 
and the report of a VA examination.  The Veteran attended an 
initial psychological assessment in February 2006.  The 
Veteran reported chronic insomnia and anhedonia.  At that 
time the examiner noted that Veteran's appearance was 
appropriate, but he avoided eye contact.  His mood was 
anxious and his affect was constricted.  His thought 
processes were somewhat racing, tangential, and rambling at 
times.  He denied suicidal/homicidal ideation.  He was 
oriented with his memory intact.  The diagnoses recorded 
following the examination were R/O [rule out] PTSD, major 
depression and anxiety.  The GAF score was 60.

The Veteran was afforded a VA examination in August 2006.  At 
that time he appeared clean and casually dressed.  His speech 
was overabundant.  His mood was depressed and his affect 
appropriate.  The Veteran was oriented regarding person, 
time, and place.  His attention was intact and his attitude 
cooperative.  The Veteran's thought process was rambling with 
an overabundance of ideas and circumstantiality.  He was 
verbose and had to be re-directed.  The Veteran had 
intelligence, insight, and judgment.  He did report visual 
hallucinations that seemed to be illusions rather than 
psychotic symptoms.  He reported no panic attacks and no 
homicidal/suicidal ideation.  The examiner noted his impulse 
control as fair with episodes of violence.  His remote and 
recent memory were mildly impaired, although his immediate 
memory was normal.  The Veteran reported difficulty falling 
or staying asleep, irritability, outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  The diagnosis following the examination 
was chronic PTSD and the GAF score was 50.

From March 2006 to July 2007, the Veteran's mood remained 
dysthymic and anxious at most psychological appointments.  He 
appeared oriented with his insight and judgment intact and no 
evidence of psychosis.  He consistently reported nightmares 
and sleep disturbances.  The Veteran also continuously 
complained of self-isolating behavior and general anhedonia.  
When the Veteran's appearance was noted, the examiner 
consistently reported that the Veteran was neat, casually, or 
normally dressed and groomed.  More specifically, in March 
2006, the Veteran's speech was defensively evasive and 
circumstantial to tangential.  His insight and judgment were 
limited to fair.  The Veteran showed no homicidal/suicidal 
ideation in June 2006 and September 2006.  In October 2006, 
the Veteran's mood was more euthymic.  He showed no 
homicidal/suicidal ideation.  In January 2007, the Veteran 
admitted to some suicidal and homicidal ideation, but denied 
any actual intent or plans.  In February 2007, the Veteran 
had no suicidal ideation, but was concerned about his rage.  
His affect was restricted and somewhat intense.  His speech 
was normal to increased in volume.  In May 2007, the Veteran 
complained of increased anxiety, depression, and 
irritability.  He remained self-isolated and hypervigilant.  
In June 2007, the Veteran reported less irritability, 
although the intrusive memories and olfactory flashbacks 
continue.  He showed no suicidal/homicidal ideation.  He was 
alert and oriented with a restricted affect.  His speech was 
normal and his insight and judgment were fair.  The examiner 
noted that the Veteran's depression was secondary to his 
PTSD.

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
Veteran's service-connected PTSD for any portion of the 
rating period on appeal.  To meet the next higher rating, the 
Veteran must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Although the Veteran does show occupational and some social 
impairment, with deficiencies in work, family relations, and 
mood, he simply does not more nearly met the schedular 
criteria for the next higher 70 percent evaluation.  In this 
regard, his judgment and thinking remain intact.  In regards 
to the required symptoms, the Veteran does not consistently 
show suicidal ideation.  He also never presented with 
obsessional rituals which interfere with routine activities.  
His speech is not illogical, obscure, or irrelevant.  He does 
not show signs of near- continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively.  In fact, the Veteran 
functions almost entirely independently.  In addition, he 
does not neglect his personal appearance and hygiene nor does 
he show signs of spatial disorientation.  

The Board acknowledges that Veteran showed only fair impulse 
control including unprovoked irritability with periods of 
violence.  He did show some difficulty in adapting to 
stressful circumstances, including a work or work like 
setting.  The Veteran also reported some inability to 
establish and maintain effective relationships, although he 
maintained a steady relationship with his wife.

Lastly, the GAF scores assigned, 60 at the time of the 
February 2006 evaluation and 50 at the time of the August 
2006 VA examination are not consistent with an evaluation in 
excess of the currently assigned 50 percent evaluation.

When balancing the positive and negative evidence, the 
Veteran's symptoms more nearly approximate those for a 50 
percent disability rating.  The Veteran fails to meet a 
majority of the criteria set forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9411, for a 70 percent disability rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Effective Date

Under VA laws and regulations, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400. However, if a claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

The Veteran essentially contends that he should be entitled 
to service connection for PTSD from the date of his 
separation from service.  The Veteran however submitted his 
claim more than one year after service.  When a claim is 
submitted more than one year after service, the effective 
date shall be the date of the receipt of the claim.    The 
Veteran filed his claim in this case on May 12, 2006.  
Therefore, the proper effective date of May 12, 2006 was 
afforded since the claim was received more than one year 
following the Veteran's separation from service.  There is no 
legal entitlement to an earlier effective date.  As the 
preponderance of the evidence is against the claim for an 
earlier effective date of service connection for PTSD, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.  

An effective date prior to May 12, 2006 for the grant of 
service connection for PTSD is denied.


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary for the issue of 
hypertension before a decision on the merits may be made.  
The Veteran was afforded a VA examination addressing 
hypertension in August 2006.  The examiner diagnosed the 
Veteran with essential hypertension without proteinuria, 
which was well controlled on multiple medications.  The 
examiner was asked to clarify her opinion as to whether the 
Veteran's hypertension was related to the Veteran's service-
connected PTSD.  In September 2006, another examiner 
responded stating that the there was no objective data to 
support a claim that the Veteran's hypertension was caused by 
his PTSD.  

In both the original examination and the subsequent opinion 
the examiners failed to address the issue of whether the 
Veteran's PTSD aggravated the Veteran's hypertension.  As 
seen in Allen v. Brown, secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service- connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Therefore the Board finds that a remand is 
appropriate under the circumstances to further develop the a 
medical opinion in regards to aggravation.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


The Veteran should be afforded an 
examination to determine the etiology of 
his hypertension, and more specifically 
whether it is causally or etiologically 
related to his PTSD.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested offer an opinion as to whether 
the Veteran's PTSD is causally or 
etiologically to his hypertension, and if 
not, whether the PTSD has chronically 
worsened or has permanently increased the 
severity hypertension.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


